Citation Nr: 0730028	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  02-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for a status post 
repair of a right knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  

In a June 1996 rating decision, the RO granted service 
connection for status post repair of a right knee medial 
meniscus tear and assigned a noncompensable rating effective 
May 2, 1996.

In February 2000, the veteran requested an increased rating 
for his right knee, claiming his condition had increased in 
severity.

On page one of a November 2000 rating decision, the RO made a 
single typographical error assigning a 10 percent rating for 
the veteran's right knee condition.  The narrative portion of 
the rating decision unambiguously confirmed and continued the 
noncompenable rating.

In a June 2001 rating decision, the RO continued the 
veteran's noncompensable rating for the veteran's right knee 
disability due to his failure to appear for an examination.  
The RO further explained that the November 2000 rating 
decision included the above referenced error.  In July 2001, 
the veteran filed a notice of disagreement regarding the 
erroneous rating decision.  The typographical error was 
addressed in a June 2002 Decision Review Officer conference 
report.


FINDINGS OF FACT

1.  The veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating the 
severity of his right knee disability.

2.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation for 
status post repair of a right knee medial meniscus tear is 
denied by operation of law.  38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2002 and 
September 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   



Criteria

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability reexamination will be requested. Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. 
§§ 3.326, 3.327(a) (2006).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2006).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (2006 ).

Background and Analysis

VA offered the veteran opportunities to have a VA examination 
to obtain a medical opinion regarding his current level of 
disability from a status post repair of a right knee medial 
meniscus tear.  The veteran was scheduled to appear for 
examinations November 2000, July 2002 and October 2006.  The 
veteran, however, failed to appear for any of the VA 
examinations.   His failure to cooperate in attending the 
examinations unfortunately has left the record devoid of any 
competent opinion addressing his level of current 
disability.  38 C.F.R. § 3.655(b).

Given that the veteran failed to report for any of the 
scheduled examinations, and given that he has not provided 
good cause for his failure in this regard, his claim must be 
denied.  In this respect, under 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination that was 
scheduled in conjunction with a claim for an increased 
rating, the claim must be denied. 

The Board advises the veteran that the "duty to assist is not 
always a one-way street. If he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991).  While VA has a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
appear for VA examinations. If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find him. 
Hyson v. Brown, 5 Vet. App. 262 (1993).

The claim is denied.

ORDER

Entitlement to a compensable evaluation for status post 
repair of a right knee medial meniscus tear is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


